Petitioner herein having filed a Petition for a Writ of Certiorari to Review the Denial of a Petition for Post-Conviction Relief by the First Judicial District Court, Docket Number 18-202 & 18367, Nicholas G. Kalokathis, Judge; Respondent having filed a Brief in Opposition to Petition for Writ of Certiorari; and Petitioner having filed a Reply Brief, to review a decision by the District Court, First Judicial District, Laramie County, Wyoming, Docket Nos. 18-202 and 18-367, and it appearing that such writ should not be issued, it is therefore
ORDERED that Petitioner’s Petition for a Writ of Certiorari to Review the Denial of a Petition for Post-Conviction Relief by the First Judicial District Court, Docket Number 18-202 & 18-367, Nicholas G. Ka-lokathis, Judge, is hereby denied.